             Case 3:20-cv-02662-SI Document 60 Filed 04/12/21 Page 1 of 4




                                                                                CERTIFIED FROM THE RECORD


                             UNITED STATES JUDICIAL PANEL                              04/12/2021
                                          on                                          Joshua C. Lewis
                              MULTIDISTRICT LITIGATION                                MichaelPalus
                                                                                        Deputy Clerk



IN RE: ALL-CLAD METALCRAFTERS, LLC,
COOKWARE MARKETING AND SALES
PRACTICES LITIGATION                                                                  MDL No. 2988


                                       TRANSFER ORDER


        Before the Panel: * Defendants All-Clad Metalcrafters, LLC and Groupe SEB USA, Inc.
(collectively, All-Clad) move under 28 U.S.C. § 1407 to centralize this litigation in the Western
District of Pennsylvania or, alternatively, the Northern District of California. Plaintiffs in all four
actions listed on Schedule A oppose centralization and, alternatively, suggest selection of a
Northern District of California transferee district.

        After considering the argument of counsel, 1 we find that centralization of these actions in
the Western District of Pennsylvania will serve the convenience of the parties and witnesses and
promote the just and efficient conduct of the litigation. The actions involve common factual issues
concerning All-Clad’s multi-ply stainless-steel cookware (pots, pans, skillets, etc.) that was
marketed as dishwasher safe but allegedly degrade after dishwasher use, creating sharp edges as a
result of the aluminum layers deteriorating and exposing sharp stainless steel layers. Plaintiffs
specifically allege defects in All-Clad Cookware from the D3, D5, and LTD Stainless Steel
Collections. All actions are brought as statewide class actions and are in their relative infancy.
Centralization will eliminate duplicative discovery; avoid inconsistent pretrial rulings; and
conserve the resources of the parties, their counsel and the judiciary.

        Plaintiffs oppose centralization by arguing that there are too few actions to merit
centralization and, in any event, alternatives to centralization such as the coordination plan counsel
employed in litigation involving allegedly defective Sharp Electronics microwave drawers are
superior to centralization. 2 We are not persuaded by these arguments. Where only a minimal


*
 Judge Catherine D. Perry did not participate in the decision of this matter. Additionally, certain
Panel members who may be members of the putative classes in this litigation have renounced their
membership in these classes and participated in this decision.
1
 In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session of March 25, 2021. See Suppl. Notice of
Hearing Session, MDL No. 2988 (J.P.M.L. March 8, 2021), ECF No. 16.
2
    See Brown et al. v. Sharp Electronics Corp., N.D. California, C.A. No. 3:19-cv-00371, doc. 50
            Case 3:20-cv-02662-SI Document 60 Filed 04/12/21 Page 2 of 4

                                                  -2-


number of actions are involved, the moving party generally bears a heavier burden in
demonstrating the need for centralization. See In re: Transocean Ltd. Sec. Litig., 753 F. Supp. 2d
1373, 1374 (J.P.M.L. 2010). Defendants have carried that burden. The four actions all involve
defendants’ flagship product – multi-ply stainless steel cookware that was marketed and sold
across the country. The pendency of four highly similar statewide class actions in districts across
the country raises the cost of litigating common questions and poses the risk of inconsistent rulings
in discovery disputes and any Daubert challenges, on which the litigation may turn. Plaintiffs in
all actions are represented by common counsel, who reportedly informed counsel for defendants
in December 2020 that they had been contacted by counsel for plaintiffs in other districts who
expected to file additional actions.

        We have held that “centralization under Section 1407 should be the last solution after
considered review of all other options.” In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card
Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). Here, counsel for plaintiffs argue that
their experience in litigation involving allegedly defective microwave drawers made by Sharp
Electronics leads them to believe that a similar approach would be a workable alternative to
centralization. Defendants counter that plaintiffs are trying to force them to fight a costly
multifront war in courts across the nation and that, even with the prospect of coordinated discovery,
defendants still face the possibility of inconsistent (if not divergent) rulings in various jurisdictions.
In our view, the history of the Sharp Electronics litigation (which did not involve extensive motion
practice and settled shortly after a joint coordination plan was entered), does not strongly suggest
that adopting a similar coordination plan is the optimal route to resolve this litigation. The parties
appear to have undertaken a considered review of this potential coordination plan and simply do
not agree about its workability in these cases. In these circumstances, centralization under Section
1407 is available to the parties to streamline this litigation.

         While any number of proposed transferee districts could handle this litigation ably, we are
persuaded that the Western District of Pennsylvania is the appropriate transferee district. The
Western District of Pennsylvania is where All-Clad has been based since 1971. Documents and
witnesses relevant to plaintiffs’ claims likely will be found there. Moreover, centralization in this
district allows us to assign these cases to a jurist, Judge J. Nicholas Ranjan, who has not yet had
the opportunity to preside over multidistrict litigation. We are confident that Judge Ranjan will
steer this litigation on a prudent course.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Western District of Pennsylvania are transferred to the Western District of Pennsylvania and,
with the consent of that court, assigned to the Honorable J. Nicholas Ranjan for coordinated or
consolidated proceedings.




(filed 7/26/2019).
Case 3:20-cv-02662-SI Document 60 Filed 04/12/21 Page 3 of 4

                             -3-



                     PANEL ON MULTIDISTRICT LITIGATION


                     _______________________________________
                                  Karen K. Caldwell
                                        Chair

                     Nathaniel M. Gorton    Matthew F. Kennelly
                     David C. Norton        Roger T. Benitez
                     Dale A. Kimball
        Case 3:20-cv-02662-SI Document 60 Filed 04/12/21 Page 4 of 4




IN RE: ALL-CLAD METALCRAFTERS, LLC,
COOKWARE MARKETING AND SALES
PRACTICES LITIGATION                                            MDL No. 2988


                                       SCHEDULE A

     Northern District of California

MEARS v. ALL-CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 3:20-02662

     Southern District of Florida

MONTALVO v. ALL-CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 9:20-82384

     Northern District of Georgia

MURRAY, ET AL. v. ALL-CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 1:21-00095

     District of Massachusetts

EGIDIO v. ALL-CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 1:20-12025
